Dismissed and Memorandum Opinion filed February 21, 2019.




                                      In The

                      Fourteenth Court of Appeals

                              NO. 14-18-00964-CV

                          SANDRA REYES, Appellant

                                        V.
                          AURORA REYES, Appellee

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1118437

                         MEMORANDUM OPINION


      This is an appeal from a judgment signed October 22, 2018. The clerk’s record
was filed November 14, 2018. The reporter’s record was filed November 9, 2018.
No brief was filed.

      On January 10, 2019, this court issued an order stating that unless appellant
filed a brief on or before January 25, 2019, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.




                                          2